Exhibit 10.2

AMENDMENT TO THE MILLIPORE CORPORATION

2000 DEFERRED COMPENSATION PLAN FOR SENIOR MANAGEMENT

(As Amended and Restated Effective January 1, 2008)

WHEREAS Millipore Corporation (the “Company”) maintains the Millipore
Corporation 2000 Deferred Compensation Plan for Senior Management (as amended
and restated effective January 1, 2008) (the “Plan”);

WHEREAS, pursuant to Section 8.1 of the Plan, the Board of Directors of the
Company (the “Board”) may amend the Plan, subject to certain exceptions not
relevant hereto;

WHEREAS, the Company wishes to amend the Plan to provide for de minis cash out
of benefits under the Plan in specified circumstances up to an annual limit,
which shall be less than the applicable dollar amount under Section 402(g)(1)(B)
of the Internal Revenue Code;

WHEREAS, the Board has considered the proposed amendment and wishes to adopt the
amendment;

NOW, THEREFORE, the Plan is hereby amended, effective on the date hereof, as
follows:

1. The second sentence of Section 6.4 is hereby amended, to read in its entirety
as follows:

“An installment payment election shall not be effective as to his or her Account
if, at the time installment payments are to commence, the value of the
Participant’s Account, when combined with any amounts payable to the Participant
pursuant to any other nonqualified deferred compensation plan that would be
required to be aggregated with the Plan for purposes of Section 1.409A-1(c)(2)
of the Treasury Regulations, is less than the applicable dollar amount under
Section 402(g)(1)(B) of the Code, in which case such Account shall be paid
(consistent with the cashout rules under Section 409A) in the form of a single
lump sum cash payment as soon as administratively practicable, but in no event
later than ninety (90) days after the date on which payment would have
commenced.”

2. Full Force and Effect. Except as expressly amended hereby, the Plan shall
continue in full force and effect in accordance with the terms thereof.

3. Governing Law. The validity, interpretation, construction, performance and
enforcement of these amendments shall be governed by the laws of the
Commonwealth of Massachusetts without giving effect to the principles of
conflict of laws thereof.

IN WITNESS THEREOF, the Company has caused this amendment to be executed this
4th day of December, 2008.

 

MILLIPORE CORPORATION By:  

/s/ Jeffrey Rudin

  Jeffrey Rudin   Vice President, General Counsel